Citation Nr: 0928385	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-13 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tortuous aorta.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, found that the Veteran 
had not submitted new and material evidence to reopen 
previously denied claims of entitlement to service connection 
for bronchitis and tortuous aorta.  

In March 2009 the Veteran was notified that she was scheduled 
for a Board hearing in April 2009, however, the Veteran did 
not report to her hearing or otherwise indicate a desire to 
reschedule it.  

The Board has also considered the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See also Ephraim v. Brown, 82 F. 3d 399 (Fed. 
Cir. 1996).  In this case, as will be discussed below, the 
Veteran was previously denied service connection for tortuous 
aorta and bronchitis.  At the time of the prior denials, 
there was evidence of complaints regarding and/or diagnoses 
of these conditions.  As such, diagnoses of any of these 
conditions since the previous denials cannot constitute 
different diagnosed diseases or injuries.  As such, new and 
material evidence is required to reopen the claims for 
service connection for tortuous aorta and bronchitis. 

The Board also has considered the fact that, in previous 
rating decisions, the RO denied service connection for 
bronchitis and tortuous aorta based on findings that the 
claimed disabilities were respectively a pre-existing 
condition and a congenital or developmental abnormality.  
However, basing a claim for service connection on a new 
theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board 
finds, therefore, that the Veteran's current claims for 
service connection for bronchitis and tortuous aorta, whether 
they are considered on a direct basis or not, are not "new" 
claims, and that new and material evidence is required in 
order for the Board to consider the substantive merits of the 
claims for service connection, regardless of the Veteran's 
current theory regarding etiology.  


FINDINGS OF FACT

1.  In respective October 1995 and April 1999 rating 
decisions, the RO last denied the Veteran's claim to reopen 
previously denied claims of entitlement to service connection 
for bronchitis and tortuous aorta.  The appellant did not 
appeal those decisions and they are final.

2.  Evidence received since the October 1995 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, does not relate to an unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for bronchitis, and does not raise a 
reasonable possibility of substantiating the claim.  

3.  Evidence received since the April 1999 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, does not related to an unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for tortuous aorta, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September October 1995 rating decision denying 
entitlement to service connection for bronchitis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The RO's April 1999 rating decision denying entitlement 
to service connection for tortuous aorta is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence has not been received since the 
October 1995 rating decision, and the claim for entitlement 
to service connection for bronchitis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).  

4.  New and material evidence has not been received since the 
April 1999 rating decision, and the claim for entitlement to 
service connection for tortuous aorta is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  The 
notice should include the basis for denial and what specific 
evidence is needed to reopen.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


The RO provided the appellant substantially compliant notice 
by letters dated in August 2004 and March 2006.  The claims 
were readjudicated in a July 2007 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

Although the August 2004 notice pursuant to Kent failed to 
identify that the last final denial for the claim to reopen 
service connection for bronchitis was in October 1995 and the 
last final denial for the claim to reopen service connection 
for tortuous aorta was actually in April 1999, the basis for 
denial of service connection for bronchitis and tortuous 
aorta contained in the April 1986 rating decision, remained 
unchanged in the subsequent October 1995 and April 1999 
rating decisions.  Thus, there was no prejudice as a result 
of the erroneous notice provided by the August 2004 letter.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

No new disability rating or effective date for award of 
benefits will be assigned as the claims to reopen entitlement 
to service connection are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  No VA medical opinion has 
been obtained in connection with the claims to reopen; 
however, the duty to provide a medical examination or obtain 
a medical opinion applies to claims to reopen only if new and 
material evidence is presented. 38 C.F.R. § 3.159(c)(4). All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In March 1986 the RO denied the Veteran's claims of service 
connection for bronchitis and tortuous aorta.  The bases of 
the denial were that bronchitis existed prior to service and 
was not aggravated by service or shown to be secondary to 
asbestos exposure and the Veteran's tortuous aorta was a 
constitutional abnormality.  The Veteran did not appeal this 
decision; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  In October 
1995, the RO denied the Veteran's claim to reopen a claim of 
entitlement to service connection for bronchitis, finding 
that the Veteran's bronchitis existed prior to service and 
that there was no evidence that demonstrates that the 
condition was aggravated beyond its natural progression, and 
her claim to reopen a claim of entitlement to service 
connection for tortuous aorta.  In April 1999, the RO denied 
the Veteran's claim to reopen a claim of entitlement to 
service connection for tortuous aorta, finding that the 
Veteran's tortuous aorta is a congenital or developmental 
abnormality and there is no evidence to show that this 
condition was aggravated beyond its natural progression due 
to service.  The Veteran did not appeal these decisions; so 
they too became final.  Id.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

A.  Bronchitis

Evidence considered at the time of the October 1995 rating 
decision pertaining to the Veteran's claimed bronchitis 
disability includes the Veteran's STRs, VA outpatient 
treatment records and a January 1986 VA examination report 
that notes that the Veteran was given a diagnosis of 
bronchitis.  


Evidence submitted since the October 1995 rating decision 
pertaining to the Veteran's claimed bronchitis disability 
includes a January 2004 private medical treatment record 
noting that the Veteran was given an assessment of chronic 
cough, suspected due to chronic bronchitis or mild asthma; VA 
treatment records dated in July 2004 noting that the Veteran 
was given an assessment of chronic bronchitis likely 
secondary to ongoing smoking; VA treatment records dated in 
December 2005 and January 2006 note an assessment of chronic 
bronchitis, and; a VA treatment record dated in March 2006 
notes that the Veteran has a history of recurrent bronchitis.  

Regarding all of the evidence submitted since the October 
1995 rating decision pertaining to bronchitis, this evidence 
is new because it was not considered by the RO at the time of 
its October 1995 decision.  However, none of this evidence is 
material because it merely notes that the Veteran has 
bronchitis, which is information that is redundant of the 
January 1986 VA medical examination considered at the time of 
the RO's October 1995 rating decision.  38 C.F.R. § 3.156 
(a).  

Thus, the Veteran has not submitted any evidence that relates 
to the unestablished fact; that is, whether the Veteran's 
current bronchitis is related to an event, injury, or disease 
during service pursuant to 38 C.F.R. § 3.303 or was 
aggravated by service pursuant to 38 C.F.R. § 3.306.  

Given the absence of receipt of any new and material evidence 
since the October 1995 rating decision, reopening the claim 
to entitlement to service connection for bronchitis is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

B.  Tortuous Aorta 

Evidence considered at the time of the April 1999 rating 
decision pertaining to the Veteran's claimed tortuous aorta 
disability consists of VA outpatient treatment records dated 
to July 1997 and an August 1998 private medical opinion 
noting that a cardiac workup revealed a large descending 
thoracic aneurysm, that the Veteran was referred for aneurysm 
resection, and that her post-operative care was uneventful.  

Evidence submitted since the April 1999 rating decision 
pertaining to the Veteran's claimed tortuous aorta disability 
includes a May 1996 private medical record noting an 
impression of chest pain, with an unusual but well-defined 
descending thoracic aortic aneurysm; private hospital records 
dated in May 1998 noting that the Veteran had a large 
aneurysm involving the thoracic aorta and that the Veteran 
had a diagnosis of thoracoabdominal aortic aneurysm repair; 
an April 1999 VA treatment record noting that the Veteran 
complained of fatigue, cold hands, and fainting spells and 
was given an impression of status post aneurysm repair, 
aortic arch, and descending thoracic aortic area; a September 
1999 VA treatment record noting that the Veteran was given an 
assessment of status post dissection of the thoracic aorta 
with aneurysm, repaired; Social Security Administration (SSA) 
records received by VA in June 2001 noting that the Veteran 
claimed her disabling condition as thoracic aneurysm; January 
2006 VA treatment records noting an impression of history of 
thoracic aneurysm repair with left phrenic nerve damage, and; 
duplicate copies of private radiographic reports dated in 
April 1986, which note that the Veteran's aortic knob is 
prominent given her age and that she was given an impression 
of uncoiling of the aorta.  

Regarding the duplicate private medical records dated in 
April 1986, this evidence is not new because it was 
previously considered by the RO at the time of its October 
1995 rating decision.  

Regarding all of the other evidence submitted since the April 
1999 rating decision pertaining to the Veteran's claimed 
tortuous aorta disability, this evidence is new because it 
was not considered by the RO at the time of its April 1999 
decision.  However, none of this evidence is material because 
it merely notes that the Veteran had an aortic aneurysm, that 
a surgical aneurysm repair procedure was performed, and that 
the Veteran currently has a history of thoracic aneurysm 
repair, which is information that is redundant of the August 
1998 private medical opinion considered at the time of the 
RO's April 1999 rating decision.  38 C.F.R. § 3.156 (a).  


Thus, the Veteran has not submitted any evidence that relates 
to the unestablished fact; that is, whether the Veteran's 
current tortuous aorta disability is related to an event, 
injury, or disease during service pursuant to 38 C.F.R. § 
3.303, was aggravated by service pursuant to 38 C.F.R. § 
3.306, or was subjected to a superimposed disease or injury 
which created additional disability pursuant to VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

Given the absence of receipt of any new and material evidence 
since the April 1999 rating decision, reopening the claim to 
entitlement to service connection for tortuous aorta is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

The claim to reopen the claim for service connection for 
bronchitis is denied.

The claim to reopen the claim for service connection for 
tortuous aorta is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


